Citation Nr: 1513926	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-21 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a bilateral foot disability and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a right thumb disability.

3.  Entitlement to a compensable rating for a right fourth finger disability.

4.  Entitlement to a compensable rating for a right third finger disability.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney




ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from May 1985 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and January 2010 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim for service connection for pes planus, denied service connection for a right thumb disability, and granted noncompensable ratings for disabilities of the fourth and third fingers of the right hand. 

In June 2014, the Veteran submitted a VA Form 21-22 appointing a new representative with regard to his appealed claims, and his current representative filed a notice of withdrawal.  However, this form, and the notice of withdrawal, were received more than 90 days after the Veteran's appeals had been certified to the Board for appellate review in November and December 2012, and no allegations as to good cause for the delay in a request for change of representation has been provided.  Therefore, the above named representative, as stated on the title page, remains the Veteran's representative for purposes of this decision, until the case returns to the AOJ.  See 38 C.F.R. § 20.1304 (2014).

The issues of entitlement to service connection for a bilateral foot disability and right a right thumb disability, and for increased ratings for disabilities of the fourth and third fingers of the right hand are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The claim for service connection for a bilateral foot disability was previously denied in a March 2005 rating decision.  The Veteran did not appeal the decision and it is therefore final.
 
2.  Evidence added to the record since the March 2005 denial is not cumulative or redundant of the evidence of record at the time of such decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a bilateral foot disability.


CONCLUSIONS OF LAW

1. The March 2005 rating decision that denied service connection for a bilateral foot disability is final.  38 U.S.C.A. § 7104(b) (West 2014); 38. C.F.R. § 20.1103 (2014). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral foot disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the claim of service connection for a bilateral foot disability herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply VA's duties to notify and assist.

The Veteran seeks to reopen his claim for service connection for a bilateral foot disability.  Although the RO determined in a June 2008 rating decision that new and material evidence sufficient to reopen the claim for a bilateral foot disability had not been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id. 

The claim of entitlement to service connection for a bilateral foot disability may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in December 2007.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records and a VA examination.  The RO denied the claim, finding that the Veteran's diagnosed foot disability, pes planus, was a congenital disorder and was thus not subject to service connection.

Following the Veteran's application to reopen the claim, VA treatment records were obtained.  Those records show a diagnosis of a foot disability other than pes planus - that of plantar fasciitis, dated in December 2009.  The Board finds that such diagnosis is new, in that it was not previously considered.  The Board further finds that this new diagnosis is material to the Veteran's claim because it represents a new theory of entitlement to service connection.  Although the Board obtained a VA examination in October 2010 to determine the etiology of his foot disability, the VA examiner concluded only that the Veteran's congenital pes planus was not aggravated by his service.   There is no indication that the examiner considered or provided an opinion as to the Veteran's plantar fasciitis.  Thus, for these reasons, the claim for service connection for a bilateral foot disability is reopened and must be remanded for further development.

ORDER

New and material evidence has been received to reopen the claim for service connection for a bilateral foot disability and the claim is reopened.


REMAND

Additional development is necessary prior to further disposition of the claims for service connection for a bilateral foot disability and a right thumb disability, and for increased ratings for disabilities of the right third and fourth fingers.

With regard to the claim for service for a bilateral foot disability, the Veteran contends that he first experienced pain in the bottoms of his feet while wearing combat boots in service.  However, a review of the service treatment records reflects that on March 1984 entrance examination, the Veteran was noted to have bilateral pes planus that was asymptomatic.  In December 1985, he reported throbbing pain in both feet.  He stated that his feet would freeze up fast and become swollen.  He had pain on the bottom of his feet when he was running.  The assessment was cold feet versus flat feet tendonitis.  In December 1987, the Veteran reported pain in his feet and ankles when standing, running, or walking long distances.  The assessment was flat feet.  Post-service treatment records reflect that in December 2009, the Veteran was being treated for bilateral plantar fasciitis and pes planus.  In October 2010, a VA examiner concluded that the Veteran's congenital flat foot abnormality was less likely than not aggravated by service.  The examiner explained that in the absence of medial column fracture, tendon tear, or ligament rupture, progression beyond natural course was less likely than not. 

The Board finds that the October 2010  VA examination is inadequate in this case as the examiner did not discuss the multiple service records demonstrating complaints of pain in the feet, including the finding of possible flat foot tendonitis, or whether the Veteran's current diagnosis of plantar fasciitis was caused or aggravated by his service.  Accordingly, a new VA examination is necessary.

With regard to the Veteran's claim for service connection for a right thumb disability, the Veteran contends that he injured his thumb while in service.  A September 1987 service treatment record reflects that the Veteran had pain in his right thumb when the thumb moved inward or when he was grabbing something.  The joint was slightly swollen.  The assessment was hyperextension injury to the right thumb.  An x-ray of the thumb showed no significant abnormality.  On November 2009 VA examination, there was a knot at the palmar surface of the thumb.  In this case, an opinion as to whether the Veteran has a right thumb disability that was caused or aggravated by his service has not yet been received.  Such should be accomplished on remand.

With regard to the claims for increased rating for a disability of the third and fourth fingers of the right hand, the Veteran was last afforded a VA examination with respect to those claims in November 2009.  In light of the time that has passed since that VA examination, and because the Board is remanding the claim for service connection for a right thumb disability, the Board finds that a new VA examination should be obtained for these claims as well.  Additionally, any outstanding treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit new VA Form 21-4142s, Authorization and Consent to Release Information to the Department of Veterans Affairs, identifying all relevant private treatment records in support of his claims.  Attempt to obtain all identified records, including VA treatment records dated since 2010.  If records cannot be obtained, provide the Veteran with notice of the unavailability of all missing records.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the etiology of his bilateral foot disability.  The claims folder and a copy of this remand should be reviewed by the examiner.  The examiner should address the following:

a)  Identify all foot pathology.  

b)  Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's pes planus was aggravated during service beyond its natural progression.

c)  Is it at least as likely as not (within the realm of 50 percent probability or greater) that any bilateral plantar fasciitis was caused or aggravated by his service, to include the service notations of painful feet and December 1985 diagnosis of cold feet versus flat feet tendonitis.

3.  Schedule the Veteran for a VA examination to determine the etiology of his right thumb disability.  The claims folder and a copy of this remand should be reviewed by the examiner.  The examiner is asked to provide an opinion as to the following:

a) Does the Veteran suffer from a right thumb disability?

b) Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's right thumb disability was caused or aggravated by his service, to include the September 1987 service treatment record showing hyperextension of the thumb?

c)  Is it at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's right thumb disability was caused or aggravated by the service-connected disabilities of the third and fourth fingers of the right hand?

4.  Schedule the Veteran for a VA examination to determine the current severity of his disabilities of the third and fourth fingers of the right hand. The examiner is requested to delineate all symptomatology associated with, and the current severity of, the fingers.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

5.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


